NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted June 20, 2019*
                                 Decided June 20, 2019

                                         Before

                         MICHAEL S. KANNE, Circuit Judge

                         AMY C. BARRETT, Circuit Judge

                         MICHAEL B. BRENNAN, Circuit Judge

No. 18-3457

CHARLES JONES,                                  Appeal from the United States District
    Plaintiff-Appellant,                        Court for the Northern District of Illinois,
                                                Eastern Division.
      v.
                                                No. 16 C 8522
ILLINOIS DEPARTMENT OF
CHILDREN AND FAMILY SERVICES,                   Gary Feinerman,
     Defendant-Appellee.                        Judge.



                                       ORDER

       Charles Jones, who is hearing impaired, sued his former employer—the Illinois
Department of Children and Family Services—for harassment, retaliation, and
discrimination under the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq., and
the Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq. The district court entered summary
judgment for the Department after Jones failed to contest the Department’s statement of
undisputed facts. The record, the judge concluded, shows beyond reasonable dispute

      * We have agreed to decide this case without oral argument because the appeal is
frivolous. See FED. R. APP. P. 34(a)(2)(A).
No. 18-3457                                                                           Page 2

that the Department accommodated Jones’s disability and fired him because of poor
performance, not because of his disability or in retaliation for his previous
discrimination suits.

        Jones is proceeding pro se, so we liberally construe his filings. See Parker v. Four
Seasons Hotels, Ltd., 845 F.3d 807, 811 (7th Cir. 2017). But Jones’s appellate filing is not a
meaningful brief. It consists only of a reprint of the district judge’s decision, followed by
a one-page narrative of his 21 years of employment at the Department, and concludes
with a settlement offer. His narrative is largely irrelevant to his claims; contains no
record or case citations; and does not engage with the district court’s rationale that, on
this record, a jury could not find the Department liable. To receive appellate review on
the merits of a case, Federal Rule of Appellate Procedure 28(a)(8)(A) requires an
appellant to supply a brief with “contentions and the reasons for them, with citations to
the authorities and parts of the record on which [he] relies.” See Anderson v. Hardman,
241 F.3d 544, 545 (7th Cir. 2001). “[A]n appellate brief that does not even try to engage
the reasons the appellant lost has no prospect of success.” See Klein v. O’Brien, 884 F.3d
754, 757 (7th Cir. 2018).

       Because Jones’s appellate filing presents no argument contesting the district
court’s reasoning, we DISMISS the appeal.